    Case: 4:20-cv-00721-SEP Doc. #: 3 Filed: 06/10/20 Page: 1 of 4 PageID #: 9




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

TYRONE HURT,                                        )
                                                    )
             Plaintiff,                             )
                                                    )
      v.                                            )           No. 4:20-CV-721-SEP
                                                    )
U.S. CONSTITUTION, et al.,                          )
                                                    )
             Defendants.                            )

                                 MEMORANDUM AND ORDER

        This matter is before the Court upon review of a complaint filed by self-represented

plaintiff Tyrone Hurt. Plaintiff has neither paid the filing fee, nor filed an application to proceed

in the district court without payment of the filing fee. Instead, Plaintiff included a “Motion for

Leave to Proceed in Forma Pauperis” within the body of the complaint. The Court has reviewed

Plaintiff’s motion and will allow Plaintiff to proceed without paying the filing fee in this

proceeding. Additionally, for the reasons discussed below, the Court will dismiss this action for

improper venue and as factually frivolous under Denton v. Hernandez, 504 U.S. 25 (1992).

                                             Background

        Plaintiff currently resides in the District of Columbia. This action is one of fifteen self-

represented civil actions he has initiated in forma pauperis in this Court since January 21, 2020. 1


1
  See Hurt v. Bailey Realtor, Inc. LLC, 4:20-cv-99-NAB (E.D. Mo. Jan. 21, 2020); Hurt v. D.C. Board of
Parole, et al., 4:20-cv-100-PLC (E.D. Mo. Jan. 21, 2020); Hurt v. American College Dictionary, et al.,
4:20-cv-101-RLW (E.D. Mo. Jan. 21, 2020); Hurt v. U.S. Constitution, et al., 4:20-cv-525-RLW (E.D. Mo.
Apr. 13, 2020); Hurt v. U.S. Constitution, et al., 4:20-cv-527-SRC (E.D. Mo. Apr. 13, 2020); Hurt v. USA,
et al., 4:20-cv-645-AGF (E.D. Mo. May 11, 2020); Hurt v. USA, et al., 4:20-cv-646-SRC (E.D. Mo. May
8, 2020); Hurt v. USA, et al., 4:20-cv-647-AGF (E.D. Mo. May 11, 2020); Hurt v. USA, et al., 4:20-cv-648-
SRC (E.D. Mo. May 8, 2020); Hurt v. Motel 6, et al., 4:20-cv-649-SRC (E.D. Mo. May 11, 2020); Hurt v.
American College Dictionary, et al., 4:20-cv-667-NCC (E.D. Mo. May 18, 2020); Hurt v. U.S. Constitution,
et al., 4:20-cv-722-SRC (E.D. Mo. May 21, 2020); Hurt v. U.S. Constitution, et al., 4:20-cv-723-JCH (E.D.
Mo. May 21, 2020); and Hurt v. U.S. Constitution, et al., 4:20-cv-736-NCC (E.D. Mo. May 29, 2020).
   Case: 4:20-cv-00721-SEP Doc. #: 3 Filed: 06/10/20 Page: 2 of 4 PageID #: 10




Additionally, a review of Plaintiff’s federal court filings indicates that he has filed numerous cases

in district courts across the United States. See Hurt v. Civil Rights Lawyer, No. 3:17-cv-39-DJH

(W.D. Ky. March 22, 2017) (noting that instant case was “not the first time Hurt has brought in

this Court a disjointed complaint with no connection to this jurisdiction, and, in fact, Hurt has a

pattern of doing so in courts across the country”); Hurt v. D.C. Board of Parole, et al., No. 1:13-

cv-5365-LAP (S.D.N.Y. Oct. 11, 2013) (noting that plaintiff has “filed hundreds of lawsuits

around the country that [have] been dismissed as frivolous”). Plaintiff’s propensity for filing

multiple frivolous lawsuits has subjected him to pre-filing injunctions in numerous federal courts.

See Hurt v. Nat’l Museum of African-American History & Culture, No. 5:17-cv-97-H (E.D.N.C.

May 30, 2017) (collecting cases). He has been barred from proceeding in forma pauperis in the

United States District Court for the District of Columbia, Hurt v. United States, No. 1:19-cv-2785-

UNA (D.D.C. Oct. 8, 2019), and barred from proceeding in forma pauperis on appeal in the United

States Court of Appeals for the District of Columbia Circuit. Hurt v. Soc. Sec. Admin., 544 F.3d

308, 311 (D.C. Cir. 2008) (per curiam).

                                          The Complaint

       Plaintiff brings this action against three defendants: the U.S. Constitution, the American

People of the United States of America, and the Founding Fathers of the United States Constitution

and the World. Plaintiff asserts that this Court has jurisdiction pursuant to 42 U.S.C. § 1983, 28

U.S.C. §§ 1330-1332, and 42 U.S.C. § 1975. Doc. [1] at 1.

       The Court cannot decipher exactly what Plaintiff is alleging in his “Statement of the Facts

of the Case” because the complaint is almost entirely illegible. Id. at 2. It appears Plaintiff asserts

claims involving the “coronavirus crisis” and the “national epidemic of gun violence.” Id. at 2.

Plaintiff seems to be requesting compliance with “humanitarian order and world order.” Id. at 2-



                                                  2
   Case: 4:20-cv-00721-SEP Doc. #: 3 Filed: 06/10/20 Page: 3 of 4 PageID #: 11




3. Plaintiff does not assert any facts specific to himself or any injury he has suffered. Nor does

he describe any events that occurred within this judicial district. For relief, Plaintiff seeks one

billion dollars in damages. Id. at 4.

                                               Discussion

        Plaintiff’s complaint suffers from multiple defects. First, Plaintiff has alleged no basis

upon which to conclude that venue lies in this Court. Pursuant to 28 U.S.C. § 1391(b), a civil

action may be brought in: (1) a judicial district in which any defendant resides, if all defendants

are residents of the State in which the district is located; (2) a judicial district in which a substantial

part of the events or omissions giving rise to the claim occurred, or a substantial part of property

that is the subject of the action is situated; or (3) if there is no district in which an action may

otherwise be brought, any judicial district in which any defendant is subject to the Court’s personal

jurisdiction. If venue is improper, the Court must either dismiss the action or, if it is in the interest

of justice, transfer the action to the proper district. 28 U.S.C. § 1406(a).

        Plaintiff resides in the District of Columbia, and it does not appear, nor does Plaintiff allege,

that all defendants reside in Missouri. Moreover, there is no indication that any events or omissions

that could be understood to give rise to any claim occurred in the Eastern District of Missouri. In

sum, none of the requirements of § 1391 are present in this case and venue is therefore improper.

The Court may either dismiss the action or, if it is in the interest of justice, transfer the case to the

district in which it could have been brought. Here, it is not in the interest of justice to transfer this

case because Plaintiff’s allegations are factually frivolous.

        Second, pursuant to 28 U.S.C. § 1915(e)(2)(B), the Court must dismiss a complaint filed

in forma pauperis if the action is frivolous, malicious, fails to state a claim upon which relief can

be granted, or seeks monetary relief from a defendant who is immune from such relief. An action



                                                    3
   Case: 4:20-cv-00721-SEP Doc. #: 3 Filed: 06/10/20 Page: 4 of 4 PageID #: 12




is frivolous if it “lacks an arguable basis in either law or fact.” Neitzke v. Williams, 490 U.S. 319,

328 (1989). The term “‘frivolous,’ when applied to a complaint, embraces not only the inarguable

legal conclusion, but also the fanciful factual allegation.” Id. A court can properly dismiss an

action if the allegations in the complaint are found to be “clearly baseless.” Denton, 504 U.S. at

32-33 (citing Neitzke, 490 U.S. 319). Allegations are clearly baseless if they are “fanciful,”

“fantastic,” or “delusional,” or if they “rise to the level of the irrational or the wholly

incredible.” Id.    Here, Plaintiff’s complaint is incoherent and provides no basis for how

Defendants violated his constitutional rights. The fact that Plaintiff seeks damages from the “U.S.

Constitution,” all “American People,” and the “Founding Fathers of … the World,” demonstrates

delusional and irrational allegations. Plaintiff’s complaint is factually frivolous under Denton. As

a result, the Court will dismiss this action as frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B).

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiff may proceed in forma pauperis in this action.

       IT IS FURTHER ORDERED that this action is DISMISSED without prejudice for

improper venue and as factually frivolous under Denton v. Hernandez, 504 U.S. 25, 32-33 (1992).

See 28 U.S.C. § 1406(a); 28 U.S.C. § 1915(e)(2)(B).

       IT IS FURTHER ORDERED that an appeal from this dismissal would not be taken in

good faith.

       An Order of Dismissal shall be filed with this Memorandum and Order.

Dated this 10th day of June, 2020.




                                                   SARAH E. PITLYK
                                                   UNITED STATES DISTRICT JUDGE

                                                  4
